Citation Nr: 1820401	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen claim for service connection for right hip arthritis as secondary to the service-connected left hip disability.

2. Whether new and material evidence has been received to reopen claim for service connection for left knee pain and left leg swelling as secondary to the service-connected left hip disability.

3. Service connection for multilevel degenerative joint and disc disease, lumbosacral spine with foraminal and central stenoses (claimed as low back condition) as secondary to the left hip disability.

4. Entitlement to service connection for right lower extremity nerve condition as secondary to multilevel degenerative joint and disc disease, lumbosacral spine with foraminal and central stenoses.

5. Entitlement to service connection for left lower extremity nerve condition as secondary to degenerative joint and disc disease, lumbosacral spine with foraminal and central stenoses.

6. Entitlement to an earlier effective date prior to April 28, 2014 for the assignment of a 50 percent disability evaluation for residuals of post-surgical slipped femoral epiphysis of left hip with subsequent total hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. The October 2015 rating decision denied service connection for a bilateral lower extremity nerve condition, a lower back disability, a left knee disability, a right hip disability, and increased the evaluation of the Veteran's left hip disability to 50 percent. During the pendency of the appeal, jurisdiction has been transferred to the RO in Chicago, Illinois.

In November 2012, the Veteran was denied service connection for a right hip disability and a left knee disability. He did not appeal the decision and it became final. He has submitted new evidence to support service connection for his left knee and right hip disabilities.

In the October 2015 decision, the Veteran was denied service connection for major depressive disorder. The Veteran perfected his appeal of the October 2015 decision; however in January 2017, the RO granted service connection for major depressive disorder. As this represents a full grant of the benefits sought, the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned for his major depressive disorder; thus, the matter is not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In January 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

FINDINGS OF FACT

1. The June 2004 and November 2012 rating decisions which denied service connection for a right hip disability are final. Evidence received since these rating decisions is new; however, the evidence is not material and does not raise a reasonable possibility of substantiating the claim.

2. The November 2012 rating decisions which denied service connection for a left knee disability is final. Evidence received since that rating decision is new; however, the evidence is not material and does not raise a reasonable possibility of substantiating the claim.

3. The Veteran's current back disability, multilevel degenerative joint and disc disease of the lumbosacral spine with foraminal and central stenosis, did not manifest in service, within the one-year presumptive period following service discharge, is not proximately caused or aggravated by a service connected disability, and is not otherwise etiologically related to such service.

4. The Veteran does not have a right lower extremity nerve disability and the pain and numbness he experiences do not meet the criteria for a compensable disability for VA purposes.

5. The Veteran does not have a left lower extremity nerve disability and the pain and numbness he experiences do not meet the criteria for a compensable disability for VA purposes.

6. The February 2003 decision, which was not appealed, granted service connection for residuals of post-surgical slipped femoral epiphysis of left hip with subsequent total hip replacement and assigned a 30 percent evaluation. The April 28, 2014 effective date for an assignment of a 50 percent evaluation coincides with the date it was factually ascertainable, via medical treatment records, that the Veteran's left hip manifested with moderately severe limitation of motion, moderately severe painful motion, and/or moderately severe weakness.

CONCLUSIONS OF LAW

1. The June 2004 and November 2012 rating decisions denying service connection for a right hip disability are final and the criteria for reopening that claim have not been met. 38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. §§ 3.104 (a), 3.156, 3.159(c)(4), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. The November 2012 rating decision denying service connection for a left knee disability is final; however and the criteria for reopening that claim have not been met. 38 U.S.C. §§ 5108, 7105(c) (West 2012); 38 C.F.R. §§ 3.104 (a), 3.156, 3.159(c)(4), 3.160(d), 20.200, 20.302, 20.1103 (2017).

3. The criteria for service connection for multilevel degenerative joint and disc disease of the lumbosacral spine with foraminal and central stenosis have not been met. 38 U.S.C. §§ 1101, 1110, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.10 (2017).

4. The criteria for service connection for right lower extremity nerve condition as secondary to multilevel degenerative joint and disc disease, lumbosacral spine with foraminal and central stenoses, have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5. The criteria for service connection for left lower extremity nerve condition as secondary to multilevel degenerative joint and disc disease, lumbosacral spine with foraminal and central stenoses, have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6. The criteria for an effective date earlier than April 28, 2014 for an evaluation of 50 percent for residuals of post-surgical slipped femoral epiphysis of left hip with subsequent total hip replacement have not been met. 38 U.S.C. § 5110, 5121 (West 2012); 38 C.F.R. § 3.400, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103 (2017). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran submitted evidence in support of reopening his claims involving entitlement to service connection for his left knee and his right hip disabilities. He argues that his service connected left hip disability, being a dominating structure, caused his back, right hip, and left knee disabilities. He further contends that his back condition caused his bilateral lower extremity nerve condition.

The Veteran submitted treatment records from Hines VAMC showing continued treatment for orthopedic issues including bilateral hip, bilateral lower extremity, and left knee conditions. The Veteran's representative cites to two documents, as new and material evidence, that support a grant of service connection for the Veteran's spine disability. The Board notes that the Veteran's service connection claim for his back disability is currently before the Board and the October 2015 rating decision is not final as the Veteran perfected his appeal. See March 2017 Form 9. As such, the Board will adjudicate the Veteran's low back claim on its merits as there is no requirement to "reopen" a claim via new and material evidence when the decision is not considered "final."

Right hip

In June 2004 and November 2012 rating decisions, the RO denied service connection for a right hip disability and determined that the evidence did not show that the Veteran's right hip arthritis was related to his service-connected left hip condition. Additionally, while the Veteran reported onset of right hip pain in service, there was no evidence of trauma or treatment for a right hip disability during service or within the presumptive period. The RO found that there was no documented gait alteration to correlate service connection to the left hip. The Veteran did not appeal these decisions nor did he submit new and material evidence within one year.  The decisions are final based on the evidence then of record.  See 38 U.S.C. §7105(c); 38 C.F.R. § 20.1103 (West 2012).

The Veteran's newly submitted evidence reveals that he has the presence of right hip osteoarthritis and bursitis confirmed via x-ray where he received continued treatment for his right hip disability. However, the Veteran's newly submitted evidence does not show that his right hip condition was incurred in service. Even if the Board were to afford the Veteran the benefit of doubt that his in-service complaints of right hip pain satisfy in-service incurrence or aggravation of a disease or injury element, there remains no evidence of a positive nexus supporting that the Veteran's right hip condition was caused by his service or by his service connected left hip disability.

The Board finds that reopening the Veteran's claim for a right hip disability is not warranted. The submitted evidence is new as it was not considered by the RO in its November 2012 decision; however, the evidence is not material as it does not indicate that the condition started in service or that a current hip condition is etiologically related to such service. The Board has considered the Veteran's testimony regarding the onset of his right hip symptoms; however, these contentions are duplicative of those previously considered by the RO.  Therefore, the Veteran's testimony is not considered new under 38 C.F.R. § 3.156 (a) (2017). As the newly submitted evidence does not raise a reasonable possibility of substantiating service connection for a right hip disability, the claim is not reopened and remains denied. 

Left knee

In a November 2012 rating decision, the RO denied service connection for a left disability. The RO determined that the evidence did not show that the Veteran's left knee pain and swelling was proximately due to his service connected left hip disability. The RO found that there was no documented left knee disability until 12 years after the Veteran's left hip replacement and no documented alteration in gait to correlate a plausible service connection. There was no evidence of trauma or treatment for a left knee disability during service or within the presumptive period. The Veteran did not appeal these decisions nor did he submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. §7105(c); 38 C.F.R. § 20.1103 (West 2012).

The Veteran's newly submitted evidence continues to show that he has left knee pain and swelling. However, the newly submitted evidence does not show that his left knee condition was incurred in service. Additionally, there remains no probative evidence of a positive nexus supporting that the Veteran's left knee condition was caused by his service or caused or aggravated by his service connected left hip disability. The Board has considered the Veteran's testimony regarding the onset of his left knee symptoms; however, these contentions have been considered in the decision by the RO which was not appealed and became final. Therefore, the Veteran's testimony is not considered new under 38 C.F.R. § 3.156 (a) (2017).

II. Service connection

A. Direct Service Connection

As mentioned above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection for Chronic Diseases

Service connection for diabetes mellitus II may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. § 3.307 (a)(3) (2017). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

C. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Multilevel degenerative joint and disc disease of the lumbosacral spine with foraminal and central stenosis

The Veteran contends that his low back disability was caused by his service connected left hip disability. In a January 2018 Board hearing, he testified that he started having problems with both of his hips during service. See January 2018 Transcript. He stated that he has experienced continued back pain travelling up his hips, which resulted in frequent awakenings during the night due to the radiating pain.

The Board finds that while the statements by the Veteran regarding his back disability are believable; he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to element (1), a current disability, the Veteran has a thoracolumbar disability. In February 2015 and August 2016 VA examinations, a diagnosis of degenerative arthritis of the spine was confirmed.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence does not indicate treatment of a back disability during service. The service treatment records are silent for any complaint or treatment for a thoracolumbar spine disability during service.  Post-service records do not show x-ray evidence of arthritis in the first post-service year.  Rather, degenerative arthritis did not manifest until 1990, which was approximately 30 years after separation. 

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current degenerative arthritis of the thoracolumbar spine is etiologically related to service or to his hip disability.  

The Veteran submitted additional evidence, not reviewed in the October 2015 rating decision, supporting his low back claim. First, he submitted a September 2017 x-ray of his spine which confirmed severe degenerative changes throughout the thoracolumbar region. Additionally, his representative noted there were advanced vascular calcifications found in the Veteran's aorta (heart artery) which he argues is related to his back and arthritis condition. Second, the Veteran submitted an October 2017 disability benefits questionnaire completed by his private physician. The examiner diagnosed the Veteran with mechanical back syndrome, lumbosacral strain, and radiculopathy with an onset of February 1990. The Veteran described his low back pain as radiating down the right leg, which started on active duty. The examiner opined that the Veteran's low back condition is more likely than not a condition aggravated during service based on physical examination and review of the Veteran's treatment records and statements.

In August 2016, the Veteran was afforded a VA examination for his thoracolumbar disability. A diagnosis of degenerative arthritis was confirmed. The Veteran was found to have been experiencing chronic back pain due to DJD, which was noted on MRI in 2011. A 2014 MRI confirmed multilevel degenerative changes. 
Regarding left hip involvement, the examiner opined that it was less likely than not that the Veteran's back disability is related to service or caused by his service connected left hip disability. It was noted that as a result of his service, the Veteran was found to have aggravated a pre-service left hip condition due to a slipped capital femoral epiphysis of the joint. The examiner cited that in 1998 orthopedic treatment notes, the Veteran presented with full range of motion in the hips with no reported pain. Additionally, he was found to have normal gait without discomfort. The examiner noted that the Veteran had a post-separation back injury, in 1966, which required surgery. A 2014 MRI did not show unilateral changes; rather, degenerative changes were seen in the Veteran's hips, knees, and shoulders bilaterally, as well as the cervical, thoracic, and lumbar sections of his spine.

In January 2017, the VA provided an addendum opinion regarding the Veteran's service connected left hip disability and its influence on his non-service connected disabilities. The examiner opined that the Veteran's arthritis of the lumbar spine was less likely than not aggravated beyond its natural progression by his left hip disability. Based on the wide-spread manifestation of the Veteran's arthritis, his age, and the delayed onset of the arthritic changes seen throughout his body, the examiner concluded that the Veteran's back disability is likely due to age-related changes and less likely than not proximately caused by or aggravated by a left hip disability suffered during service.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts. Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). 

Here, the January 2017 VA medical opinion, based on the corresponding VA examination, is adequate as it was based on a full review of the Veteran's medical history and based on supported principles found within the field of orthopedic practice and treatment. The examiner cited to the Veteran's pre-service left hip disability and explained the influence of the Veteran's age and post-service laminectomy on the development of his current DDD. She characterized the course of the Veteran's spine disability symptoms as being late-onset and not being caused or aggravated by his service connected left hip disability.

Conversely, while the October 2017 baldly concludes that the Veteran's back disability is related to his service connected left hip disability; it is not the product of a complete review and application of the medical evidence and does not provide an adequate rationale supporting its conclusions. The examiner's positive etiology opinion did not address the Veteran's post service laminectomy as potentially having an effect on his current DDD. Additionally, there was no discussion addressing historically normal examination findings involving range of motion, gait, and pain symptoms in the hips and back. Finally, there was no discussion addressing the late onset of the Veteran's multi-joint arthritis and why arthritis was not seen in the spine until decades after separation. As such, the Board finds the October 2017 opinion limited in its probative value. 

The Board finds that service connection for a low back condition is not warranted. The Veteran did not present with a back disability during service or manifest with arthritis within the one-year presumptive period following separation. Additionally, the probative medical evidence of record weighs against finding that the Veteran's back disability was proximately due to or aggravated by his service connected left hip disability. Rather, his disability was found to be more likely attributable to his advancing age and natural progression of degenerative arthritis.

Bilateral lower extremity nerve condition

The Veteran testified that he has been feeling pain and numbness in his legs, as a result of his DDD of the spine, which he has experienced since his time in service. See January 2018 Transcript. 

With respect to element (1), a current disability, the Veteran does not have a bilateral nerve disability.

The Veteran was afforded a VA examination in August 2016 for his bilateral lower extremity symptoms of pain and numbness. Review of the medical evidence found that the Veteran was afforded an MRI of the lumbar spine due to complaints of left lower extremity radiculopathy and pain on right leg raise. A September 2014 MRI was considered normal and ruled out any nerve condition. Levoscoliosis (congenital spine curvature abnormality) and multilevel foraminal and central stenoses were noted since 2011; however, the examiner found these to be a minor abnormality and not indicative of pathology. In sum, no nerve disability was found in the Veteran's lower extremities.

While the Board recognizes that the Veteran has reported pain and numbness in his lower extremities bilaterally, the August 2016 VA leg/knee examination found no current diagnosis for a bilateral lower extremity nerve condition. The Board notes that pain, by itself, is not a disability for VA purposes. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). In the August 2016 VA examination, bilateral arthritis of the knees was diagnosed; however, the Veteran's claim is for a bilateral lower extremity "neural" condition associated with a back/hip condition and this diagnosis does not satisfy element 1 (current disability) under Shedden. Without a diagnosed condition, element (1) has not been satisfied for this issue, and service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C. § 5107 (b). Therefore, service connection for a bilateral lower extremity nerve disability is not warranted.

III. Earlier Effective Date

Under 38 U.S.C.A. § 5110 (a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110 (b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  "Thus," the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400  (o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400  (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400  (o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84  (Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125, 126   (1997).

The Veteran contends that he should be granted an earlier effective date for his left hip disability. See January 2018 Transcript. He also contends that should he be service connected for his claimed bilateral lower extremity nerve condition, right hip condition, back condition, and left knee condition, such would support the assignment of an earlier effective date for the left hip disability.  

Review of the Veteran's case file indicates that he was granted service connection for his left hip disability and assigned a 30 percent evaluation in May 15, 2002. The Veteran did not appeal the decision and it became final. 

On July 10, 2014, the Veteran the Veteran filed a claim for an increased evaluation for his left hip. His spouse submitted a buddy statement describing an increase in severity in her husband's hip difficulties and reduced functional abilities as a result. Additionally, the Veteran submitted follow-up medical treatment records related to his left hip.

In February 2015, the Veteran was afforded a VA examination for his left hip disability after he complained his condition has worsened. The examiner found that the Veteran's left hip manifested with moderately severe limitation of motion, moderately severe painful motion, and moderately severe weakness. In a July 21, 2015 decision, the RO increased the evaluation for the Veteran's left hip disability to 50 percent. The RO implemented the decision and assigned an effective date of April 28, 2014, approximately three months earlier than the July 10, 2014 date on which the Veteran filed his claim for an increased evaluation for his left hip disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054 (2017), a 50 percent rating is assigned where there are moderately severe residuals of weakness, pain, or limitation of motion. A 70 percent rating is assigned where there is markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis. A 90 percent rating, to include special monthly compensation, is assigned where there is painful motion or weakness such as to require the use of crutches following implantation of the prosthesis. A 100 percent rating is assigned for one year following implantation of the prosthesis.

The Board finds that there is no medical evidence in the record to indicate that the Veteran's left hip symptoms symptomatology manifested with "severe residual weakness, pain, limitation on motion, or ankylosis" prior to April 28, 2014. Subsequent treatment records and the February 2015 VA examination confirm symptoms of pain, weakness, and range of motion difficulties, which support an increased evaluation from 30 percent to 50 percent. While the Board has taken into account the lay statements describing a decrease in functioning pertaining to his ability to sleep, ambulate, and drive; however, finds that these symptoms do not equate to "severe residual weakness, pain, limitation on motion, or ankylosis."

The Board finds that an effective date earlier than April 28, 2014, for the assignment of a 50 percent evaluation for his left hip disability is not warranted. Based on review of the Veteran's reported symptoms and his medical treatment record for the one year period prior the filing of the claim, the Veteran's left hip disability did not manifest with symptoms that were categorized as "severe residual weakness, pain, limitation on motion, or ankylosis." As such, an effective date, earlier than April 28, 2014, is not warranted.

IV. Clear and Unmistakable Error

A decision of a duly constituted rating agency (e.g., the Regional Office (RO) or the Board) will be final and binding upon all VA field offices as to conclusions based on evidence on file at the time and will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE). 38 C.F.R. § 3.104(a), 3.105(a), 20.1403 (2017).

The Veteran has made vague allegations of error during the hearing before the undersigned, but has not met the specific pleading requirements to consider such as a motion for CUE. While the Board acknowledges that the Veteran and his representative argued that the VA examiner did not provide a thorough examination for the Veteran's claimed orthopedic disabilities,  typically such would not satisfy the requirements for a finding of CUE. In order to assert CUE, the Veteran must adhere to specific pleading requirements. For additional reference, if the Veteran wishes to file a formal CUE claim, the Board directs his attention to 38 C.F.R. § 105.



ORDER

The petition to reopen the previously denied claim for entitlement to service connection for right hip arthritis is denied.

The petition to reopen the previously denied claim for entitlement to service connection for left knee pain is denied.

Service connection for multilevel degenerative joint and disc disease, lumbosacral spine with foraminal and central stenoses is denied.

Service connection for right lower extremity nerve condition is denied.

Service connection for left lower extremity nerve condition is denied.

Entitlement to an effective date prior to April 28, 2014 for the assignment of a 50 percent disability evaluation for residuals of post-surgical slipped femoral epiphysis of left hip with subsequent total hip replacement is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


